Citation Nr: 1816757	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for a chronic lumbosacral spine strain.

2. Entitlement to a disability rating in excess of 10 percent for a chronic cervical spine strain. 

3. Entitlement to a compensable evaluation for bilateral hearing loss. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran
The Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to January 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction now lies with the Phoenix, Arizona RO. 

In November 2017, a videoconference hearing was held with the Veteran as a witness.  A transcript of the hearing has been associated with the claims file.

In correspondence dated November 2017, the Veteran's private physician stated the Veteran had been unable to work since 2012 because of his symptoms related to his lumbosacral and cervical spine symptoms.  The Board has jurisdiction over the Veteran's claim for TDIU under Rice, which found that where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, part of the claim for increased compensation is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has submitted evidence of unemployability, the issue of entitlement to TDIU is properly before the board.

The issues of an increased rating for a chronic lumbosacral spine strain, a chronic cervical spine strain, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In the November 2017 hearing, prior to promulgation of a decision, the Veteran indicated that he wished to withdraw his appeal for hearing loss.  There is no question of fact or law on that issue remaining before the Board in this matter. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the hearing loss claim; the Board has no further jurisdiction in this matter.  38 U.S.C. §§ 7104, 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C. § 7104.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  38 C.F.R. § 20.204.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue withdrawn from the appeal.  Id. 

In the present case, the Veteran perfected an appeal as to the issue of entitlement to a compensable rating for hearing loss in March 2014.  In the November 2017 hearing, the Veteran stated that he wished to withdraw his pending appeal before the Board.  The Board finds that there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction to review the appeal and therefore it must be dismissed. 


ORDER

The appeal seeking a compensable rating for hearing loss is dismissed. 


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  In November 2017, the Veteran reported that his symptoms related to his cervical and lumbosacral spine disabilities had worsened every year for the past five years.  Medical records confirm the Veteran's worsening symptoms.  As the Veteran has complained of worsening symptoms, a new examination is needed to properly evaluate the severity of his lumbosacral and cervical spine disabilities.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The future examination must be compliant with Correia, which requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 170 (2016).  The previous October 2014 examination was not compliant with these requirements. 

Additionally, the Board finds that there are Social Security Administration (SSA) records that potentially contain evidence pertinent to the claims on appeal.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that, where a veteran receives SSA benefits which are based on the determination of disability, those records are potentially relevant and should be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (holding that SSA records need not be obtained if they are not relevant or potentially relevant to a claim).  The Veteran submitted correspondence in December 2014 showing that he had been receiving disability from the SSA since May 2012.  Complete SSA records should be obtained.

Finally, the Veteran continues to receive VA treatment for his spine disabilities.  Updated VA treatment records should be associated with the claims file.  
 
As for TDIU, the Veteran was previously denied TDIU because he did not meet the schedular requirements in a February 2015 decision.  But as TDIU is before the Board and the adjudication of TDIU is dependent on the assessment of the cervical and lumbosacral spine disabilities, the issues are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice and assistance regarding the issue of entitlement to TDIU.  Specifically, the Veteran should be informed as to the information and evidence necessary to substantiate his claim for TDIU, including which evidence, if any, the Veteran is expected to obtain and submit, and which evidence will be obtained by VA.  Undertake any development necessary for this claim. 

2. Obtain for the claims file copies of the complete clinical records of all VA treatment since 2015 the Veteran has received for his spinal disabilities (i.e., update the records of his VA treatment to the present time).

3. Request a copy of any SSA decision awarding disability benefits for the Veteran, copies of all treatment records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by SSA.

3.  After completing the development requested in items 2 and 3, arrange for an appropriate VA examination to assess the nature and current severity of the Veteran's service-connected lumbosacral and cervical spine disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be completed.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  Range of motion studies should include active and passive motion and weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner is asked to comment on the impact the Veteran's service-connected disabilities have on his occupational capability, noting specifically whether he is able to obtain or maintain substantially gainful employment. 

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. After undertaking the above actions and any other necessary development, review the record and readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.


The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


